                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         EARL WARNER,
                                   4                                                         Case No. 16-cv-04345-YGR (PR)
                                                         Plaintiff,
                                   5                                                         ORDER GRANTING PLAINTIFF’S
                                                   v.                                        REQUEST FOR EXTENSION OF TIME
                                   6                                                         TO FILE OPPOSITION TO
                                         A. SOLIS, et al.,                                   DEFENDANTS’ MOTION FOR
                                   7                                                         SUMMARY JUDGMENT
                                                         Defendants.
                                   8

                                   9           Plaintiff has filed a request for a 90-day1 extension of time or up to and until December 4,

                                  10   2019 in which to file his opposition to Defendants’ Motion for Summary Judgment. Having read

                                  11   and considered Plaintiff’s request, and good cause appearing,

                                  12           IT IS HEREBY ORDERED that Plaintiff’s request for an extension of time is GRANTED.
Northern District of California
 United States District Court




                                  13   The time in which Plaintiff may file his opposition to Defendants’ Motion for Summary Judgment

                                  14   will be extended up to and including December 4, 2019.

                                  15           Defendants shall file a reply brief no later than fourteen (14) days after the date Plaintiff’s

                                  16   opposition is filed.

                                  17           The Court notes that this is the first extension granted to Plaintiff in this case. The

                                  18   granting of regular requests for extensions should not be expected.

                                  19           This Order terminates Docket No. 54.

                                  20           IT IS SO ORDERED.

                                  21   Dated: September 19, 2019

                                  22                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27           1
                                                Plaintiff states he requests an extension of “thirty (30) days, or until December 4, 2019.”
                                  28   See Dkt. 54. The Court assumes this is a typographical error and indicates that Plaintiff has
                                       instead requested a 90-day extension of time.
